Exhibit 10.20


AMENDMENT NO. 3 TO AGREEMENT


This Amendment No. 3 (the “Amendment”) to the Agreement, by and between Walco
International, Inc., a Delaware corporation (the “Company”) and Kathy C.
Hassenpflug (the “Executive”) is entered into as of the 3rd day of September,
2009 (“Effective Date”).


WHEREAS, the Company and Executive previously entered into that certain
Agreement dated March 10, 2000, as amended by that certain Non-Competition
Addendum dated as of September 30, 2005, and Amendment No. 2 to Agreement dated
as of December 31, 2008 (the “Agreement”); and


WHEREAS, the Company and the Executive desire to amend certain terms of the
Agreement as set forth herein;


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Capitalized Terms.  All capitalized terms used, but not defined
herein, shall have the same meaning as prescribed in the Employment Agreement.


2.           Termination Other than for Cause following Change of Control.  In
the event of (i) a change of control of either the Company or AHII prior to
January 1, 2011, and (ii) within two (2) years of such change of control either
(x) the Company terminates the Employee’s employment with the Company other than
for Cause, or (y) Employee resigns her employment with the Company for Good
Reason as defined in the Agreement; the Company shall pay the Employee severance
pay for a period of twelve (12) months in an amount equal to the compensation
paid to Employee during the Employee’s last full calendar year of employment
with the Company, as reflected on the Employee’s W-2 (the "Severance Pay"),
minus applicable taxes or other amounts required to be withheld by the Company
under applicable law.  The Severance Pay shall be paid in equal semi-monthly
installments, in accordance with the Company's normal payroll practices.


3.           Compensation Due Upon Termination of Agreement in Accordance with
Section 2 of the Amendment.  In the event of a termination of the Agreement in
accordance with Section 2 of the Amendment, then the Company and AHII shall have
no further obligation to the Employee under the Agreement or otherwise, except
for (a) payment of any earned but unpaid Base Salary through the date of
termination; (b) payment of any authorized but unreimbursed business expenses
through the date of termination; (c) payment of any earned, vested benefits
(other than any entitlement to severance or separation pay, if any) that the
Employee may have under the applicable provisions of any benefit plan or policy
of the Company in which the Employee is participating before the date of
termination; and (d) payment of the Severance Pay.  The Employee shall not be
entitled to the Severance Pay if Employee’s employment is terminated due to
Employee’s death, due to Employee’s disability, by the Company for cause in
accordance with the Agreement, or if the Employee resigns other than for Good
Reason.


 
 

--------------------------------------------------------------------------------

 
4.           Conditions on Payment of Severance Pay.  Notwithstanding any other
provision in the Agreement or this Amendment, the Company's obligation to pay
the Severance Pay to the Employee is subject to the condition that the Employee
complies with all of Employee’s post-termination obligations to the Company or
AHII, including without limitation, any restrictive covenants in the
Agreement.  The Company shall have the right to suspend or cease payment of any
Severance Pay as well as to seek restitution of any Severance Pay already paid,
if such covenants have been breached by you but all other provisions of the
Agreement, as amended by this Amendment, shall remain in full force and
effect.  The Company's payment of Severance Pay to you is also subject to the
condition that you sign a release of claims in a form satisfactory to the
Company within forty-five (45) days of the date you receive notice of
termination of employment or the date you receive a copy of the release of
claims, whichever is later, and upon Employee not revoking the release of claims
thereafter as permitted by applicable law.


5.           Entire Agreement.  This Amendment constitutes the sole and entire
agreement of the parties with respect to the third amendment of the Agreement;
supersedes all prior verbal and written understandings and agreements between
the parties relating to its subject matter; and may not be modified except in a
writing signed by both parties.  In the event of a conflict between this
Amendment and the Agreement, this Amendment shall control.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.


 

EXECUTIVE   WALCO INTERNATIONAL, INC.
 
 
 
 /s/ Kathy C. Hassenpflug 
 
 By:  /s James C. Robison
 
   Name:  James C. Robison  Kathy C. Hassenpflug  Title:  President and C.E.O.

 
                                                                       
 



